        Case 1:20-cv-00281-SCY-JFR Document 1 Filed 03/30/20 Page 1 of 9



                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO


CSI AVIATION, INC.,

       Plaintiff,

       vs.                                                                     Case No.

UNITED STATES OF AMERICA,

       Defendant.


                           COMPLAINT FOR EXCISE TAX REFUND

       Plaintiff CSI Aviation, Inc., by and through its undersigned counsel, complains against

Defendant United States of America.

                                         Nature of the Action

       1.         This action arises under 26 U.S.C. § 7422 for refund of excise taxes and statutory

additions thereon erroneously or illegally assessed or otherwise illegally exacted and collected

from Plaintiff.

                                       Jurisdiction and Venue

       2.         The Court has jurisdiction over the subject matter of the action. 28 U.S.C. §§

1331, 1346(a)(1).

       3.         Plaintiff exhausted its administrative remedies. 26 U.S.C. § 7422(a).

       4.         CSI Aviation’s principal place of business is within this judicial district. Venue in

this district is proper. 28 U.S.C. § 1402(a)(2).

                                                Parties

       5.         CSI Aviation, Inc. is a corporation organized under the law of New Mexico. As a

person asserting a claim for refund of an excise tax alleged to have been erroneously or illegally
       Case 1:20-cv-00281-SCY-JFR Document 1 Filed 03/30/20 Page 2 of 9



assessed or otherwise illegally exacted and collected, CSI Aviation is the proper party-plaintiff in

this action. 26 U.S.C. § 7422.

       6.        The United States of America is the proper party-defendant in this action. 26

U.S.C. § 7422.

                                         Allegations of Fact

       7.        At all times material to the claims stated in this action, CSI Aviation held a

certificate issued by the United States Federal Aviation Administration (FAA) authorizing CSI

Aviation to engage in the transportation of persons by air under Part 135 of FAA’s regulations,

14 C.F.R. Part 135.

       8.        During this time, CSI Aviation engaged in the business, inter alia, of furnishing

chartered on-demand transportation by air to destinations outside the United States of foreign

nationals held in the custody of the United States Immigration and Customs Enforcement

Agency (ICE) for removal from the United States. CSI Aviation performed these services

pursuant to contracts issued by ICE’s Compliance and Removals Division.

       9.        Under the terms of these contracts, the destination of flights, the timing of flights,

the number of foreign nationals transported on the flights, and the itinerary, number, and

duration of intermediate stops were dictated by ICE on an irregular basis, commonly with

unpredictable changes in the timing and the number of foreign nationals being transported. ICE

dictated the location, number, and duration of intermediate stops on short notice. All the foreign

nationals were transported to locations outside the United States and the 225-mile zone defined

by § 4262(c)(2) of the Internal Revenue Code (26 U.S.C.).

       10.       CSI Aviation timely filed Forms 720 Quarterly Federal Excise Tax Returns with

the office of the Internal Revenue Service at Ogden, Utah for the quarterly calendar periods

                                                                                                     2
        Case 1:20-cv-00281-SCY-JFR Document 1 Filed 03/30/20 Page 3 of 9



ending March 31, 2015, June 30, 2015, September 30, 2015, December 30, 2015, March 30,

2016, June 30, 2016, September 30, 2016 and December 31, 2016.

       11.     With the Forms 720, CSI Aviation timely paid the excise taxes imposed by §

4261(c) of the Internal Revenue Code, which imposes a tax on any transportation of any person

by air, if the transportation begins or ends in the United States.

       12.     By letter (Letter 2205-A (Rev. 10-20-10)) dated February 21, 2017, the Internal

Revenue Service notified CSI Aviation that it had selected CSI Aviation’s Forms 720 for

examination.

       13.     On April 27, 2018 the Internal Revenue Service assessed federal excise taxes

under § 4261(a) and § 4261(b) of the Internal Revenue Code and statutory interest thereon

against CSI Aviation for its transportation by air of foreign nationals held in ICE’s custody for

removal from the United States.

       14.     The § 4261(a) and § 4261(b) excise taxes and interest were assessed for the

quarterly calendar periods ending March 31, 2015, June 30, 2015, September 30, 2015,

December 30, 2015, March 30, 2016, June 30, 2016, September 30, 2016 and December 31,

2016 (“2015-16 Taxable Periods”) in the following amounts:

                   Taxable Period              Excise Tax            Statutory Interest
                   03/31/2015                  $1,095,209.35         $128,266.24
                   06/30/2015                     804,815.64           87,344.59
                   09/30/2015                     909,300.59           91,151.75
                   12/31/2015                   1,251,470.31          115,844.19
                   03/31/2016                     939,181.00           76,684.14
                   06/30/2016                   1,442,609.16          104,139.26
                   09/30/2016                   1,344,257.76           82,858.38
                   12/31/2016                   2,029,017.71          103,249.33

These assessments are referred to hereinafter as “2015-2016 Assessments”.



                                                                                               3
       Case 1:20-cv-00281-SCY-JFR Document 1 Filed 03/30/20 Page 4 of 9



       15.     By Forms 3552 Notice of Tax Due on Federal Tax Return (Rev. 2-2017) dated

April 27, 2018, the Internal Revenue Service notified CSI Aviation that the excise taxes were

due.

       16.     An authentic copy of the Forms 3552 that the Internal Revenue Service delivered

to CSI Aviation, with CSI Aviation’s employer identification number (EIN) redacted, is attached

hereto as Exhibit A.

       17.     The Internal Revenue Service made the 2015-2016 Assessments before it had

completed its examination of the Forms 720.

       18.     By notices (CP504B) dated January 7, 2019, while CSI Aviation was timely and

properly disputing its tax liability by pursuing its administrative remedies, the Internal Revenue

Service notified CSI Aviation of its intent to seize its property in collection of the disputed

assessments.

       19.     On January 15, 2019, CSI Aviation timely filed its Form 12153 Request for

Collection Due Process or Equivalent Hearing pursuant to § 6330 of the Internal Revenue Code

with the Appeals Office of the Internal Revenue Service. CSI Aviation challenged, as

inappropriate and unduly intrusive, the Internal Revenue Service’s intention to levy on its

property while its administrative protest was pending before the Appeals Office.

       20.     By notice dated January 17, 2020, the Appeals Office sustained the Collection

Division’s proposed collection action.

       21.     Neither the Collection Division nor any other administrative unit of the Internal

Revenue Service has asserted that jeopardy or any other urgency warranted the assessment of

federal excise taxes or issuance of the levy notices before the Internal Revenue Service’s



                                                                                                4
       Case 1:20-cv-00281-SCY-JFR Document 1 Filed 03/30/20 Page 5 of 9



examination of the Forms 720 was completed or while CSI Aviation’s administrative protest was

pending or before its rights before the Appeals Division had been exhausted.

       22.     On February 18, 2020, CSI Aviation timely petitioned the United States Tax

Court for judicial review of the Internal Revenue Service’s determination of the proposed

collection action while it timely and properly pursues its judicial remedies in this action.

                    Count I – Claim for Refund of Overpaid Excise Taxes
                               [The 2015-16 Taxable Periods]

       23.     CSI Aviation incorporates herein by reference the preceding allegations of the

complaint.

       24.     Under cover of Letter 950-E(DO) (6-2005) dated May 15, 2018, the Internal

Revenue Service furnished CSI Aviation with Form 5395 Excise Tax Examination Changes

(Rev. 6-2015) dated May 15, 2018 and Form 886A Explanation of Items dated May 15, 2018.

The Internal Revenue Service subsequently furnished CSI Aviation with a Form 5395 Excise Tax

Examination Changes (Rev. 6-2015) labeled “Corrected report” and dated May 16, 2018.

       25.     An authentic copy of the Letter 950-E(DO) (6-2005) dated May 15, 2018, Form

5395 Excise Tax Examination Changes (Rev. 6-2015) dated May 15, 2018, Form 886A

Explanation of Items dated May 15, 2018 and Form 5395 Excise Tax Examination Changes

(Rev. 6-2015) labeled “Corrected report” and dated May 16, 2018, with CSI Aviation’s EIN

redacted, is attached hereto as Exhibit B.

       26.     The Forms 5395 and Form 886A reported the results of the Internal Revenue

Service’s examination of the Forms 720 and proposed increases in the amounts of federal excise

tax owed by CSI Aviation under § 4261(a) and § 4261(b) of the Internal Revenue Code.




                                                                                               5
       Case 1:20-cv-00281-SCY-JFR Document 1 Filed 03/30/20 Page 6 of 9



       27.     Federal excise taxes under § 4261(a) are assessed on the basis of a fixed

percentage of the amount paid for the taxable transportation of “any person”. The tax is divisible

within the meaning of Flora v. United States, 362 U.S. 145 (1960).

       28.     Federal excise taxes under § 4261(b) are assessed in a fixed amount on the

amount paid for “each domestic segment” of taxable transportation by air. The tax is divisible

within the meaning of Flora.

       29.     On July 12, 2018, CSI Aviation administratively protested the results of the

Internal Revenue Service’s examination of the Forms 720 and proposed increases in such federal

excise tax.

       30.     An authentic copy of the administrative protest and its attachments, with CSI

Aviation’s EIN redacted, is attached hereto as Exhibit C.

       31.     On July 12 and 27, 2018, CSI Aviation paid under protest the sum of $50 for each

calendar quarterly period of the 2015-2016 Taxable Periods, for a total payment of $400. Each

payment was transmitted to the Internal Revenue Service as part of the administrative protest. An

authentic copy of CSI Aviation’s checks by which the payments were made for the quarterly

periods of the 2015-16 Taxable Periods other than the quarterly period ended March 31, 2015,

with CSI Aviation’s EIN and bank account number redacted, is included in Exhibit C.

       32.     An authentic copy of CSI Aviation’s check by which the payment was made for

the quarterly period ended March 31, 2015, with CSI Aviation’s EIN and bank account number

redacted, is attached hereto as Exhibit D.

       33.     The amount CSI Aviation paid for each calendar quarterly period of the 2015-

2016 Taxable Periods exceeds the divisible portion of such taxes assessed under § 4261(a) for

CSI Aviation’s transportation during such quarterly period of a foreign national in ICE’s custody

                                                                                                6
       Case 1:20-cv-00281-SCY-JFR Document 1 Filed 03/30/20 Page 7 of 9



for removal from the United States, which the United States contends is taxable, and the divisible

portion of such taxes assessed under § 4261(b) for a segment of CSI Aviation’s air

transportation, which the United States contends is domestic and taxable.

       34.     By its payment of the divisible amounts of such taxes for the 2015-16 Taxable

Periods, CSI Aviation overpaid its excise tax liability for such taxable periods.

       35.     As part of its administrative protest of the Internal Revenue Service’s examination

of the Forms 720 and proposed increases in federal excise tax, on July 12, 2018 CSI Aviation

filed with the Internal Revenue Service Forms 843 Claim for Refund and Request for Abatement

for each of the payments for the calendar quarterly periods of the 2015-16 Taxable Periods. With

its administrative protest and Forms 843, CSI Aviation asked that the increases in federal excise

tax be denied, the assessments of such tax be abated and its overpayments of such tax be

refunded. The grounds for this relief were stated in the administrative protest. The Forms 843

were transmitted to the Internal Revenue Service as part of the administrative protest.

       36.     An authentic copy of the Forms 843 for the quarterly periods of the 2015-16

Taxable Periods other than the quarterly period ended March 31, 2015, with CSI Aviation’s EIN

redacted, is included in Exhibit C.

       37.     The Form 843 for the quarterly period ended March 31, 2015, with CSI

Aviation’s EIN redacted, attached hereto as Exhibit E.

       38.     By Letter 1364 (Rev. 2-2018) and dated January 23, 2020, the Internal Revenue

Service notified CSI Aviation that it denied the administrative protest, Forms 843 Claim for

Refund and Request for Abatement, refused to abate the 2015-2016 Assessments and refused to

refund the payments.



                                                                                                7
       Case 1:20-cv-00281-SCY-JFR Document 1 Filed 03/30/20 Page 8 of 9



       39.     An authentic copy of Letter 1364 (Rev. 2-2018), dated January 23, 2020, with

CSI Aviation’s EIN redacted, is attached hereto as Exhibit F.

       40.     CSI Aviation is not liable for any portion of the 2015-2016 Assessments. The

taxes were assessed or collected erroneously or otherwise illegally exacted and collected.

       41.     CSI Aviation is entitled to abatement of the 2015-2016 Assessments in full and

refund of the amounts paid or collected for such quarterly periods, plus statutory interest thereon

to the fullest extent permitted by law. As grounds for such recovery, CSI Aviation incorporates

herein by reference the statements contained in its Forms 843.

       42.     CSI Aviation is the sole owner of its claim stated in Count I of its complaint in

this action and has not assigned the claim.

       WHEREFORE, Plaintiff CSI Aviation, Inc. prays for entry of judgment in its favor and

against the United States:

       A.      Determining that CSI Aviation is not liable for any portion of the 2015-2016

Assessments;

       B.      Ordering the United States to abate the 2015-2016 Assessments in full;

       C.      Ordering the United States to pay CSI Aviation the principal amount of $400, plus

statutory interest thereon to the fullest extent permitted by law, plus post-judgment interest

thereon to the fullest extent permitted by law;

       D.      Awarding CSI Aviation its costs; and

       E.      Granting CSI Aviation such other and further relief as is just and proper.




                             [Signature Blocks Appear on Next Page]

                                                                                                 8
Case 1:20-cv-00281-SCY-JFR Document 1 Filed 03/30/20 Page 9 of 9



                       Respectfully submitted,

                       KENNEDY HERNANDEZ
                       & ASSOCIATES, PC

                       By     /s/ Jessica M. Hernandez
                            Paul J. Kennedy
                            Jessica M. Hernandez
                            Attorneys for Plaintiff
                            201 12th St. NW
                            Albuquerque, NM 87102
                            (505) 842-8662

                       MARRS GRIEBEL LAW, LTD

                       By     /s/ Clinton W. Marrs
                            Clinton W. Marrs
                            Attorneys for Plaintiff
                            1000 Gold Avenue SW
                            Albuquerque, NM 87102
                            (505) 433-3926




                                                                   9
